Citation Nr: 0102580	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral foot 
disabilities, to include hammertoes, corns, and plantar 
warts.  

2.  Whether a claim for service connection for fibromyalgia 
is well grounded.  

3.  Entitlement to an increased rating for a low back 
disorder with muscle spasm and a history of a herniated disc, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for right shoulder 
bursitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1972 to October 
1974 and she was subsequently called up from reserve duty to 
serve on active duty during Operation Desert Shield and 
Operation Desert Storm from November 1990 to July 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Historically, the veteran was notified in December 1992 of a 
rating action that month denying service connection for 
hammertoes, a history of corns, and plantar warts of each 
foot.  No appeal was taken from that rating action.  

The veteran was notified in October 1995 of a September 1995 
rating action which denied reopening of the claim for service 
connection for bilateral foot disabilities, but no appeal was 
taken.  

The other issues on appeal are discussed in the REMAND 
section of this decision, set forth below.


FINDINGS OF FACTS

1.  In December 1992 the RO denied service connection for 
hammertoes, a history of corns, and plantar warts of each 
foot.  The veteran did not appeal that action.  


2.  The veteran was notified in October 1995 of a September 
1995 rating action which denied reopening of the claim for 
service connection for bilateral foot disabilities. The 
veteran did not appeal that action.  

3.  Additional evidence submitted since the unappealed rating 
action of September 1995 to reopen the claim for entitlement 
to service connection for bilateral foot disabilities, taken 
together with evidence previously on file, does not bear so 
directly and substantially on the matter that the new 
evidence must be considered to decide fairly the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of September 1995, which 
denied reopening of the claim for service connection for 
bilateral foot disabilities, and of which the veteran was 
notified, is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 20.302(a) (2000).  

2.  The evidence received subsequent to September 1995, when 
considered with the old evidence, does not serve to reopen 
the claim for service connection for bilateral foot 
disabilities.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records (SMRs) of the veteran's first period 
of active duty are not on file.  The National Personnel 
Records Center (NPRC) indicated in October 1991 that those 
records had been "charged out" in November 1990 and had not 
been returned.  


SMRs reveal that in March 1984 the veteran's complained of 
numbness of her feet after her feet became cold.  It was 
noted that this was how she usually reacted to cold weather.  
On examination she had decreased sensation over her feet and 
the assessment was that she had decreased peripheral 
circulation as a reaction to cold weather.  

In July 1986 the veteran had a resolving plantar wart on the 
third toe of her left foot.  In January 1987 she had a callus 
on her left foot.  Later that month it was noted that she had 
calluses on both feet and onychomycosis the right great 
toenail.  Her nails and calluses were debrided and she was 
given insoles for her shoes.  

An undated record indicates that the veteran desired to have 
her hammer toe deformity surgically corrected.  

A periodic examination in April 1990 found that the veteran 
had moderate callus formations on the plantar aspect of each 
foot, on the ball of each foot, secondary to pes planus.  In 
an adjunct medical history questionnaire she reported that 
since 1988 her pes planus had caused cramping and severe 
pain, even though calluses had been removed. 

In December 1990 the veteran had a corn on the plantar aspect 
of her right foot and later that month she had pain on the 
bottom of each foot.  She had pain and a burning sensation in 
blisters and plantar warts of her feet.  A history of 
bilateral plantar warts was noted.  

A Statement of Medical Examination and Duty Status reflects 
that she continued to have pain even after plantar warts were 
removed in December 1990.  It was also noted that before she 
had been called to active duty she had had the plantar wart 
problem and that "[c]onstant walking aggravated the 
condition and caused the requirement for surgery."  Thus, 
she was evaluated for potential deployment, at 

which time she had, on examination, multiple corns; she was 
given metatarsal pads for each foot and was found to be 
temporarily nondeployable.  She was given a Physical Profile 
due to bilateral metatarsalgia.  

Later in December 1990, it was noted that metatarsal pads had 
not helped.  It was indicated that an X-ray revealed a 
previous stress fracture of the left fourth metatarsal.  
Injections of analgesic medication were recommended and it 
was again determined that she was temporarily nondeployable.  

In February 1991 the veteran's complaints included a corn on 
each 5th toe.  She had been given an orthosis and new boots, 
and steroid shots had also helped.  She had diffuse calluses, 
asymmetrically, on the plantar aspect of the proximal 
interphalangeal (PIP) joints of each 5th toe and the left 4th 
toe.  There was thickening of the right great toenail.  The 
assessment was bilateral pes planus.  

In April 1991 the veteran was given a medical board 
evaluation for, in part, hammertoes of each foot.  She asked 
to have surgery for correction of her foot problems.  She 
indicated that walking and marching in combat boots had made 
her foot problems worse.  She had received temporary relief 
with injections of steroidal medication but her feet would 
become numb and required trimming of calluses and plantar 
warts.  She wished to be medically separated from service 
after having foot surgery.  On orthopedic evaluation in April 
1991 she complained of having had hammertoe deformity and 
pain for years.  On examination she had a claw toe deformity 
of the 5th toes with small calluses over the PIP joints of 
those toes.  There was no increased heat, redness or 
swelling.  She walked without a limp or list.  She could 
duck-walk without difficulty.  X-rays revealed bilateral 
clawtoe deformity of the 5th toes, which was also the 
clinical impression.  She was fit for release from active 
duty without a Medical Evaluation Board being required.  

The examination for service discharge found mild bilateral 
hammertoe deformities.  She indicated that her hammertoe 
deformity had symptomatically worsened during mobilization.  
In an adjunct medical history questionnaire she indicated 
that her hammertoes and plantar warts had changed since her 
last evaluation.  


On VA examination in 1992 the veteran reported that since she 
had been fitted with better shoes she no longer had corns or 
calluses and her hammertoes no longer bothered her.  On 
physical examination she had slight hammertoe deformity with 
soft dorsal corns which were not presently symptomatic.  The 
diagnoses included bilateral asymptomatic hammertoes and 
bilateral asymptomatic corns.   

Private clinical records reflect that in January 1993 the 
veteran had dry skin on her feet.  Dr. Murrell reported in a 
January 1993 statement that the veteran had recently had a 
toenail removed due to onychomycosis but she had no other 
history of infections.  On examination she had generally dry 
skin, especially on her feet.  She had onychomycosis of her 
left great toenail.   

On VA dermatology examination in July 1993 the veteran 
reported that due to a fungal infection of her right great 
toenail she had recently been given Griseofulvin at a private 
medical facility.  On examination she had some minimal 
distortion of her right great toenail.  The diagnoses 
included probable onychomycosis of the right great toenail.  

At a June 2, 1994, RO hearing the veteran testified that she 
had been treated for low back pain and numbness which 
radiated into her feet, which included injections of 
medication between the 4th and 5th toes of the left foot.  

VA outpatient treatment (VAOPT) records reflect that the 
veteran was seen in 1994 for complaints of pain and numbness 
of the left foot.  An electromyogram in March 1994 was 
negative for peripheral neuropathy.  X-rays of her feet in 
March 1994, for a complaint of burning pain in the left foot 
of one-year duration, were normal.  In April 1994 she was 
seen for left peroneal tendonitis and severe bilateral pes 
planus.  An Unna boot was removed and she indicated that 
there had been some improvement inasmuch as she no longer had 
sharp shooting pain in the left foot.  The assessments were 
peroneal neuritis - resolved, and pes planus/ peroneal 

tendonitis - improved.  In May 1994 she was followed at a VA 
podiatry clinic for a neuroma in her left foot and it was 
noted that past analgesic injections had provided some 
relief.  

Private clinical records also reflect that in 1994 the 
veteran seen for left foot pain.  In April 1994 the 
assessment was that her left foot pain was probable secondary 
to low back pain from possible degenerative disc disease 
(DDD).  

In September 1994 the veteran underwent the surgical excision 
by VA of a Morton's neuroma from the 4th interspace of the 
left foot.  

The evidence received since the September 1995 rating action 
which denied reopening of the claim for disability of the 
feet is described below.  

In November 1995 the veteran reported that since the left 
foot operation she had had radiation of pain into the toes of 
her left foot.  

On VA examination of the veteran's feet in January 1996 she 
complained of pain in the bottom of her feet and, despite 
debridement, the build-up of painful hyperkeratosis.  The 
neuroma of her left foot was still symptomatic.  After a 
physical examination the diagnoses were mild bilateral hallux 
valgus deformity, mild and reducible bilateral hammertoe 
deformities, bilateral pes planus deformity, and 
hypermobility of the forefeet with hyperkeratosis.  

VA X-rays of the veteran's feet in January 1996 revealed mild 
hallux valgus deformities but no excessive degenerative 
change or arthritic disease, and the left foot was more 
severely affected than the right.  The impressions were 
moderate left hallux valgus deformity and no acute disease.  

In a February 1996 statement the veteran reported having been 
treated, in part for her feet, during service at a medical 
holding company when it had been determined that she was 
nondeployable for participation in Operation Desert Storm.  


VAOPT records in 1996 reflect continued post operative 
treatment for the residuals of a Morton's neuroma of the left 
foot.  In October 1996 she was seen for corns, calluses, and 
hammertoe deformities.  

Records from the Florida Orthopedic Institute reflect that in 
January 1997 the veteran was involved in a vehicular accident 
and sustained a dislocation of her right first metatarsal-
tarsal joint.  She underwent open reduction and internal 
fixation for an isolated "Lisfranc" injury and post 
operatively she complained of pain.  

In the veteran's September 1998 statement she reported that 
during Operation Desert Storm she had been forced to wear air 
tight boots which had caused great pain, swelling, soreness, 
and burning in her feet.  She now had to take pain pills and 
put lotion or creams on her feet.  

VAOPT records of 1997 and 1998 reflect that in August 1997 
the veteran underwent a medial cuneiform exostosectomy of the 
right foot, removal of hardware from the right first 
metatarsal cuneiform joint, and arthroplasty of the left 
fifth digit.  

II.  Law and Regulations

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 3.104, 20.302(a) (2000) a rating action 
which is not appealed is final and may not be reopened unless 
new and material evidence is presented.  Regardless of how 
the RO ruled on the question of reopening, the Board must re-
decide that matter on appeal, because reopening is 
jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Reopening involves determining whether the 
evidence is sufficient to reopen the claim, under 38 U.S.C.A. 
§ 5108, and if reopened, and the duty to assist is met, the 
claim is adjudicated de novo.  

In adjudicating reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., 

noncumulative evidence, not redundant, and not previously 
submitted).  VA evidence that was constructively on file and 
is now actually on file, may be new and material evidence if 
it is not cumulative and is relevant.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 
Vet. App. 312, 314-15 (1999).  If no new evidence is 
submitted, no analysis of materiality is required.  Smith 
(Russell) v. West, 12 Vet. App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material, i.e., bearing 
directly and substantially on the issue.  

Material evidence was defined as that which established "a 
reasonable possibility [of changing] the outcome."  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  This was changed 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) by establishing a new and lower standard 
such that material evidence, by itself, or together with old 
evidence, need only be so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, 4 (1998). 

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc). 

It was previously held in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)) that 
if new and material evidence is submitted to reopen a 
previously denied claim, the next step was to determine 
whether the claim was well grounded within the meaning of the 
then 38 U.S.C.A. § 5107(a) ( West 1991).  However, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), became effective on November 
9, 2000, and, among other things, eliminated the concept of a 
well-grounded claim and redefined the VA obligation with 
respect to the duty to assist, superceding the decision of 
the United 

States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), that the duty to assist did not attach 
until after a well grounded claim was submitted.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the requirement that following reopening there must 
next be an adjudication of whether the reopened claim is well 
grounded is no longer valid.  Rather, the claim is to be 
adjudicated de novo, and with application of the benefit-of-
the-doubt rule, after first assuring that the duty to assist, 
as expanded by the VCAA, has been met.  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1331 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000). 

III.  Analysis

While there was some evidence, at least in the form of a 
clinical notation, that the veteran's foot disabilities had 
worsened during service, it is not the Board's purpose here 
to readjudicate the initial denial of service connection but 
only to determine whether, since the earlier 1995 denial of 
reopening, new and material evidence has been submitted for 
the purpose of reopening the claim.  

The evidence received since the September 1995 rating 
decision denying reopening of the claim includes the 
veteran's statement that she was treated for symptoms of 

her feet during service and had been found to be 
nondeployable.  However, the SMRs on file already established 
that she had been treated during her second period of active 
service for disability of her feet and that she was 
nondeployable.  This evidence was previously considered by 
the RO and, thus, her statement is not new.  She has never 
alleged that the disability(ies) of her feet originated or 
were aggravated during her first period of active duty in the 
1970s.  

There is new evidence that the veteran has redeveloped corns 
and calluses of her feet, which had initially resolved after 
military service.  However, this evidence does not relate in 
any way to the degree of severity of the disability of the 
veteran's feet during the pertinent period of active service 
and, thus, has no bearing on whether the disability(ies) of 
her feet, which had been found by the RO to have preexisted 
the pertinent period of active duty, underwent a permanent 
increase in severity during that period of active duty.  

Similarly, there are no clinical histories related in the 
medical evidence received since the September 1995 rating 
action which describe the degree of severity of the veteran's 
disability(ies) of her feet during the pertinent period of 
service.  Moreover, the new medical evidence documenting mere 
treatment for disability(ies) of her feet is not relevant to 
the question of inservice aggravation, which was the basis 
for the initial denial of service connection in 1992 and the 
basis for denying reopening in 1995.  Further, new medical 
evidence indicating that the veteran may have pain, burning 
or numbness of her feet due to radicular symptomatology 
stemming from the already service-connected low back disorder 
likewise does not relate to the question of inservice 
aggravation.  This is also true of the new medical evidence 
demonstrating that she now has additional pathology of her 
right foot due to a post service injury.   

Accordingly, inasmuch as the medical and lay evidence that is 
new is not relevant to the question of inservice aggravation, 
it does not serve to reopen the claim.  



ORDER

The application to reopen the claim for service connection 
for bilateral foot disabilities, to include hammertoes, 
corns, and plantar warts, is denied.  


REMAND

With respect to the issue of whether a claim for service 
connection for fibromyalgia is well grounded, as noted above 
there has been a significant change in the law during the 
pendency of this appeal in that the VCAA eliminated the 
concept of a well-grounded claim and redefined the VA 
obligations with respect to the duty to assist.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for readjudication of the 
claim for service connection for fibromyalgia without 
consideration of the prior requirement of submitting a well 
grounded claim and for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

While the duty to assist does not apply in the reopening 
context, the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
as to the other claims on appeal and, thus, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


In this regard, the Board notes that the RO has attempted to 
obtain records from the Social Security Administration but it 
does not appear that any such records were obtained.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to (1) determine whether 
the veteran now has fibromyalgia and, if so, the 
cause and etiology of any such fibromyalgia; and 
(2) to determine the extent and severity of the 
veteran's service-connected low back and right 
shoulder disorders. 

With respect to the low back and right shoulder 
disorders, to consider all pertinent factors in 
the evaluation of physiological function, in 
addition to limitation of motion, the examiner 
should obtain a history as to each of the 
following factors, examine the affected 
joint(s), and determine whether the affected 
joint(s) exhibit (1) pain on motion or pain on 
use, or both; (2) excess fatigability with use; 
(3) incoordination; (4) weakened movement with 
or against gravity (including varying 
resistance).  If possible these determinations 
should be expressed in terms of degrees of 
additional range of motion lost, if any, due to 
pain with use, weakened movement, excess 
fatigability, or incoordination.  

The examiner should also elicit a history of the 
frequency of flare-ups, if any, how long they 
last, precipitating factors of flare-ups, and 
what alleviates them.  

The examiner should express an opinion as to 
whether there is additional limits on functional 
ability during flare-ups (if described by the 
veteran) and, if feasible, express this in terms 
of additional 

degrees of limitation of motion during the 
flare-ups.  If not feasible, the reason(s) 
should be stated. 

If possible, the examiner should describe what 
types of employment activities would be limited 
because of the veteran's service-connected 
disorders alone and not in conjunction with 
other service-connected or nonservice-connected 
disorders and whether or not sedentary 
employment would be feasible.  

All of the veteran's subjective complaints and 
all objective findings should be legibly 
recorded in detail.  All indicated tests and 
studies should be conducted.  

The claims folder must be made available for 
review by the examiner prior to the examination 
for his or her use in obtaining a true picture 
of the progress of the disorder and in 
constructing an overall picture which is 
commensurate with the facts available.  

2.  The veteran should be afforded a VA social 
and industrial survey to assess the veteran's 
employment history and day-to-day functioning.  
A written copy of the report should be inserted 
into the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification 

requirements and development procedures 
contained in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If any of the benefits 
sought on appeal remain denied, the appellant 
and the appellant's representative, if any, 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



